Civil Action No. 1:21-cv-508
                    Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 1 of 8
                                                                                          4/28/2021 2:07 PM
                                                                                                           Velva L. Price
                                                                                                          District Clerk
                                                                                                          Travis County
                                        CAUSE NO. D-1-GN-21-001936
                                                  ________________                                     D-1-GN-21-001936
                                                                                                           Ruben Tamez

         JESSICA BRAVO                                     §                IN THE DISTRICT COURT
         Plaintiff,                                        §
                                                           §
         VS.                                               §             200TH
                                                                           _____ JUDICIAL DISTRICT
                                                           §
         G L TRUCKING, LLC AND WILLIAM                     §
         MORRIS                                            §
         Defendants,                                       §                TRAVIS COUNTY, TEXAS


                                    PLAINTIFF’S ORIGINAL PETITION


               COMES NOW, Plaintiff, JESSICA BRAVO, hereinafter referred to by name or as

        “Plaintiff,” and complains of G L TRUCKING, LLC and WILLIAM MORRIS (hereinafter

        referred to by name or as “Defendants,”) and for cause of action would respectfully show unto the

        Court as follows:

                                                  I.
                                       DISCOVERY CONTROL PLAN

        1.     Plaintiff intends for discovery to be conducted under Level 3 of RULE 190 of the TEXAS

        RULES OF CIVIL PROCEDURE.

                                                      II.
                                                    PARTIES

        2.     Plaintiff is an individual residing in Leander, Travis County, Texas.

        3.     Defendant WILLIAM MORRIS is an individual and not a resident of Texas. This

               Defendant may be served by and through the Secretary of State via in-person delivery or

               overnight mail to James E. Rudder Building 1019 Brazos, Room 105, Austin, Texas 78701

               or certified mail return-receipt-requested to the Secretary of State via certified mail return-

               receipt-requested to P.O. Box 12079, Austin, Texas 78711-2079.




                                                           C
          Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 2 of 8




                This nonresident Defendant does not have a designated agent for service of process;

        the nonresident does not maintain a regular place of business in Texas; and the nonresident

        does not have a designated agent for service of process. However, this lawsuit arises from

        the nonresident’s business in Texas. Specifically, this Defendant committed a negligent

        act, described in further detail below, with reasonably foreseeable consequences in Texas.

4.      Defendant G L TRUCKING, LLC is a legal entity conducting business in the State of

        Texas. This Defendant may be served by and through the Secretary of State via in-person

        delivery or overnight mail to James E. Rudder Building 1019 Brazos, Room 105, Austin,

        Texas 78701 or certified mail return-receipt-requested to the Secretary of State via certified

        mail return-receipt-requested to P.O. Box 12079, Austin, Texas 78711-2079.

                This nonresident Defendant does not have a designated agent for service of process;

        the nonresident does not maintain a regular place of business in Texas; and the nonresident

        does not have a designated agent for service of process. However, this lawsuit arises from

        the nonresident’s business in Texas. Specifically, this Defendant committed a negligent

        act, described in further detail below, with reasonably foreseeable consequences in Texas.

                                             III.
                                    JURISDICTION & VENUE

5.      The subject matter in controversy is within the jurisdictional limits of this court. This court

has jurisdiction over the parties because Defendants reside and/or do business in the State of Texas.

The court has jurisdiction over Defendants because they purposefully availed themselves of the

privileges and benefits of conducting business in Texas and by committing a tort, which is the

basis of this suit, in whole or in part in Texas.




_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -2-
          Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 3 of 8




6.     Venue is proper before this Court under § 15.002(a)(1) of the TEXAS CIVIL PRACTICE &

REMEDIES CODE because the crash which injured Plaintiff and a substantial part of the events

giving rise to this claim occurred in Travis County, Texas.

                                                IV.
                                               FACTS

7.     On or about September 5, 2019, Plaintiff, JESSICA BRAVO, was lawfully traveling on

FM 620 in Austin, Travis County, Texas, when Defendant WILLIAM MORRIS failed to

maintain control over his vehicle, failed to control speed, failed to maintain an assured clear

distance, and crashed into the rear of Plaintiff’s vehicle, leading to several other collisions. At the

time of the collision, Defendant WILLIAM MORRIS was operating his vehicle in the course and

scope of his employment with, or in furtherance of the business of, Defendant G L TRUCKING,

LLC As a result of this collision, Plaintiff JESSICA BRAVO sustained injuries and damages as

further set out below.

                                      V.
                   CAUSES OF ACTION AGAINST WILLIAM MORRIS

8.     The occurrence made the basis of this suit, reflected in the above paragraph, and the

resulting injuries and damages of Plaintiff was proximately caused by the negligent conduct of the

Defendants. Defendant WILLIAM MORRIS operated the vehicle he was driving in a negligent

manner because he violated duties that he owed Plaintiff to exercise ordinary care in the operation

of his motor vehicle in one or more of the following respects:

           a. in failing to keep a proper lookout or such lookout, which a person of ordinary
              prudence would have maintained under same or similar circumstances;

           b. in driving at a speed greater than was reasonable and prudent under the
              circumstances in violation of Section 545.351 of the Texas Transportation Code;

           c. in failing to maintain control of his vehicle;



_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -3-
          Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 4 of 8




           d. in failing to control the speed of his vehicle;

           e. in failing to maintain an assured clear distance from Plaintiff’s vehicle in violation
              of Section 545.062 of the Texas Transportation Code; and

           f. in driving his vehicle while distracted.

Defendant’s negligence was a proximate cause of Plaintiff’s injuries alleged herein.

9.     Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence, negligence per se, and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

                                     VI.
                  CAUSES OF ACTION AGAINST G L TRUCKING, LLC

10.    Defendant G L TRUCKING, LLC is liable under the theory of respondeat superior in

that Defendant WILLIAM MORRIS was acting within the course and scope of his employment

with, or in furtherance of the business of, Defendant G L TRUCKING, LLC at the time the

incident occurred. Defendant G L TRUCKING, LLC is responsible for the acts and/or omissions

of Defendant WILLIAM MORRIS which whether taken singularly or in any combination,

constitute negligence, negligence per se, and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

11.    In addition, Defendant G L TRUCKING, LLC was independently negligent in one or

more of the following aspects:

           a.   negligent hiring;
           b.   negligent retention;
           c.   negligent training;
           d.   negligent supervision; and
           e.   negligent entrustment.

12.    Defendant G L TRUCKING, LLC is liable for the negligent entrustment of the subject

motor vehicle to WILLIAM MORRIS. Defendant G L TRUCKING, LLC owned and/or



_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -4-
          Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 5 of 8




controlled the vehicle operated by WILLIAM MORRIS at the time of the collision that makes

the basis for Plaintiff’s lawsuit. Defendant G L TRUCKING, LLC negligently entrusted the

motor vehicle to WILLIAM MORRIS, whom Defendant knew or should have known was an

unlicensed, incompetent and/or reckless driver. Defendant violated the duty to exercise ordinary

care in the entrustment and operation of the company vehicle.

13.    Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence and negligence per se and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

                                              VII.
                                            DAMAGES

14.    As a direct and proximate result of the collision and the negligent conduct of the

Defendants, Plaintiff, JESSICA BRAVO, suffered severe bodily injury to her neck, back, spine,

and other parts of his body generally.

15.    As a further result of all of the above, Plaintiff has incurred expenses for medical care and

attention. These expenses were incurred for the necessary care and treatment of the injuries

resulting from the incident complained of. The charges are reasonable and were the usual and

customary charges made for such services in the County where they were incurred.

16.    As a further result of the injuries sustained by the Plaintiff, there is a reasonable probability

that he will require further medical care and attention and will incur future reasonable and

necessary expenses for medical care and attention.

17.    Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of her peers. However, Texas Rule of Civil Procedure 47 requires Plaintiff to

affirmatively plead the amount of damages sought. In compliance with the rule, Plaintiff pleads

for monetary relief over $1,000,000.00.


_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -5-
             Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 6 of 8




                                                 VIII.
                                              INTEREST

18.        Plaintiff further requests both pre-judgment and post-judgment interest on all his damages

as allowed by law.

                                                IX.
                                           JURY DEMAND

19.        Plaintiff demands a trial by jury and tenders payment this date of the required jury fee.

                                                X.
                                         RULE 193.7 NOTICE

20.        Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives actual notice to

Defendants that any and all documents produced by Defendants in response to written discovery

may be used against each Defendant and all Defendants producing the documents at any pre-trial

proceeding and/or at the trial of this matter, without the necessity of authenticating the documents.

                                                  XI.
                                                PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be cited to

appear and answer, and on final trial, Plaintiff has judgment against Defendants in an amount

within the jurisdictional limits of this Court, together with all pre-judgment and post-judgment

interest as allowed by law, costs of Court, and for such other and further relief to which Plaintiff

may be justly entitled by law and equity, including, but not limited to:

      a)   Physical pain and suffering in the past;
      b)   Physical pain and suffering in the future;
      c)   Mental anguish in the past;
      d)   Mental anguish in the future;
      e)   Past medical expenses;
      f)   Future medical expenses;
      g)   Physical impairment in the past;
      h)   Physical impairment in the future;
      i)   Physical disfigurement in the past;
      j)   Physical disfigurement in the future;

_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -6-
          Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 7 of 8




   k)   Loss of wages in the past;
   l)   Loss of wages in the future;
   m)   Loss of past/future wage earning capacity;
   n)   Pre-judgment interest;
   o)   Post-judgment interest;
   p)   Exemplary damages; and
   q)   Property damage and diminution of property value.


                                           Respectfully submitted,

                                           SANDOVAL ǀ JAMES, PLLC


                                           By: /s/ Lauren Spencer
                                           Benedict “Ben” James
                                           Texas Bar No.: 24058518
                                           Benedict.James@sj-lawfirm.com
                                           Lauren Spencer
                                           Texas Bar No.: 24096336
                                           Lauren.Spencer@sj-lawfirm.com
                                           Esteban Sandoval
                                           Texas Bar No.: 24083789
                                           Esteban.Sandoval@sj-lawfirm.com4807
                                           Spicewood Spring Road,
                                           Bldg. 2, Suite 100
                                           Austin, TX 78759
                                           Tel.: (512) 382-7707
                                           Fax: (512) 382-6646
                                           Attorneys for Plaintiff




_____________________________________________________________________________________
Plaintiff’s Original Petition                                                  Page -7-
             Case 1:21-cv-00508-RP Document 1-3 Filed 06/09/21 Page 8 of 8

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Karen Martinez Perez on behalf of Benedict James
Bar No. 24058518
karen.martinezp@sj-lawfirm.com
Envelope ID: 52914027
Status as of 4/28/2021 3:36 PM CST

Associated Case Party: Jessica Bravo

Name                   BarNumber   Email                            TimestampSubmitted     Status

Maria Leos                         maria.leos@sj-lawfirm.com        4/28/2021 2:07:55 PM   SENT

Karen Martinez-Perez               karen.martinezp@sj-lawfirm.com   4/28/2021 2:07:55 PM   SENT

Amanda Medved                      amanda.medved@sj-lawfirm.com 4/28/2021 2:07:55 PM       SENT

Gina Perez                         gina.perez@sj-lawfirm.com        4/28/2021 2:07:55 PM   SENT

Lauren Spencer                     lauren.spencer@sj-lawfirm.com    4/28/2021 2:07:55 PM   SENT
